Exhibit 10.1
 
AMENDMENT TO
 
EMPLOYMENT AGREEMENT
 
This Amendment to Employment Agreement (this “Amendment”), dated and effective
as of April 1, 2009, is made by and among Harbin Electric, Inc., a Nevada
corporation (the “Company”), and Christy Young Shue, an individual residing at
20 Ramblewood Road, Shoreham, New York 11786 (the “Executive”).  Any capitalized
term not defined herein shall have the meaning for such term specified in the
Employment Agreement (as defined below).
 
WHEREAS, the Executive and the Company entered into an Employment Agreement
dated November 27, 2007, (the “Employment Agreement”); and
 
WHEREAS, the Company and the Executive wish to amend the Employment Agreement on
the terms and subject to the conditions set forth herein.
 
NOW THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
1.             The first sentence of Article I, Section 1.2 of the Employment
Agreement is hereby amended in its entirety to read as follows:
 
“The Executive shall serve the Company as Executive Vice President of Finance
and Investor Relations ("EVP") and as Corporate Secretary of the Company.”
 
2.             Article I, Section 1.5(a) of the Employment Agreement is hereby
amended by deleting the phrase “a base salary of not less than $100,000 per
year” and replacing it with “a base salary of not less than $110,000 per year”.
 
3.             Except as specifically amended hereby, the Employment Agreement
shall continue in full force and effect unmodified and the parties hereby
reaffirm the same.
 
4.             This Amendment shall be construed in accordance with and governed
by the laws of the State of New York, without giving effect to the conflict of
laws principles thereof.
 
5.             This Amendment may be signed in any number of counterparts, each
of which shall be an original and all of which shall be deemed to be one and the
same instrument, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  A facsimile signature shall be deemed to be an
original signature for purposes of this Amendment.
 
[Remainder of page intentionally left blank]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.
 
 

  HARBIN ELECTRIC, INC.          
 
By:
        Name: Tianfu Yang       Title: Chairman and Chief Executive Officer    
                    EXECUTIVE:                 Christy Young Shue          

 

--------------------------------------------------------------------------------

